DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Gallo on 02/11/2021.
The application has been amended as follows: 
A.	Amend claims 4, 19, 21 – 27, 29 – 30 and 32 – 35 to read as follows:
Claim 4, A method of manufacturing a femoral implant alignment guide, the method comprising:
obtaining one or more images of anatomy of a patient that include at least a hip and a knee of the patient;
evaluating the one or more images to define an axis from between femoral condyles of a distal portion of a femur of the patient through a hip center of the patient; [[and]]
forming a patient-matched body based on the defined axis, wherein the patient-matched body comprises:
a first elongated resection aperture that when placed against the 
an offset portion that has a first rod aperture and a second axis in a coronal plane of the patient, and substantially parallel to the major axis, and is configured to extend at ; 
forming a rod, wherein the first rod aperture is configured to receive a first portion of the rod; and
forming a proximal trochanter probe comprising:
a second rod aperture configured to receive a second portion of the rod; and 
a tip configured to be inserted into the patient until contact with a most lateral point of the greater trochanter when the first and second portions of the rod are received by the first and second rod apertures, respectively.
Claim 19, The method of claim 17, further comprising:
evaluating the one or more images to define a distal mechanical point of the femur in the coronal plane; and
forming a first 
Claim 21, The method of claim [[20]] 4, further comprising forming a cylindrical bore in the offset portion in order to form the first rod aperture, wherein the cylindrical bore is configured to constrain the rod in the coronal plane.
Claim 22, The method of claim [[20]] 4, further comprising forming a slot in the offset portion in order to form the first rod aperture, wherein the slot is configured to allow translation of the rod when the first portion of the rod is received by the first rod aperture. 
Claim 23, The method of claim [[20]] 4, further comprising:
evaluating the one or more images to define [[a]] proximal and distal mechanical points of the femur in the coronal plane;
determining a distance between the defined proximal and distal mechanical points; and
forming the rod to have a length determined based on the distance. 
Claim 24, The method of claim [[20]] 4, further comprising[[:]] evaluating the one or more images to define [[a]] the most lateral point of the greater trochanter, wherein the tip comprises
Claim 25, The method of claim [[20]] 4, further comprising forming the first and second rod apertures to have a shape configured to restrict rotation of the rod about a long axis of the rod when the first and second portions of the rod are received by the first and second rod apertures, respectively, wherein the rod comprises a cross-section corresponding to the shape. 
Claim 26, A method of manufacturing a femoral implant alignment guide, the method comprising:
obtaining one or more of a medial-lateral or an anterior-posterior radiograph of anatomy of a patient, wherein the anatomy includes at least a hip and a knee of the patient;
evaluating the one or more of the medial-lateral or anterior-posterior radiographs to define an axis from between femoral condyles of a distal portion of a femur of the patient through [[a]] the hip center of the patient and identify one or more markers indicating one or more locations of one or more physiological reference points on [[a]] the distal portion of the femur; [[and]]
forming a patient-matched body based on the defined axis and the identified one or more markers, wherein the patient-matched body comprises:
medial and lateral contact surfaces comprising one or more of a size or a shape determined based on the identified one or more markers and configured to contact medial and lateral condyles, respectively, of the femoral condyles when the patient-matched body is coupled to the distal portion of the femur;
a first elongated resection aperture having a major axis that is substantially perpendicular to the defined axis when the patient-matched body is aligned with respect to the defined axis; and
a first rod aperture and a second axis in a coronal plane of the patient, and substantially parallel to the major axis, and is configured to extend at least to a point in the coronal plane that is directly lateral a greater trochanter of the patient when the patient-matched body is aligned with respect to the defined axis;
forming a rod, wherein the first rod aperture is configured to receive a first portion of the rod; and
forming a proximal trochanter probe comprising:
a second rod aperture configured to receive a second portion of the rod; and 
a tip configured to be inserted into the patient until contact with a most lateral point of the greater trochanter when the first and second portions of the rod are received by the first and second rod apertures, respectively.
Claim 27, The method of claim 26, further comprising[[:]] determining a distance between proximal and distal mechanical points of the femur in the coronal plane, wherein the rod comprises
Claim 29, The method of claim [[28]] 26, further comprising forming a cylindrical bore or a slot in the offset portion in order to form the first rod aperture. 
Claim 30, The method of claim [[28]] 26, wherein the tip comprises the most lateral point of the greater trochanter and an interface with the rod
Claim 32, The method of claim [[31]] 26, further comprising defining the first and second rod apertures to have a shape configured to restrict rotation of the rod about a long axis of the rod when the rod is received by the first and second rod apertures. 
Claim 33, The method of claim 26, further comprising forming at least one of a first 
Claim 34, A method of manufacturing a femoral implant alignment guide, the method comprising:
defining an axis from between femoral condyles of a distal portion of a femur of a patient through a hip center of the patient, and proximal and distal mechanical points of the femur in a coronal plane of the patient, based on one or more obtained images of the patient;
forming a rod comprising a length determined based on a determined distance between the defined proximal and distal mechanical points;
forming a patient-matched body based on the defined axis, wherein the patient-matched body comprises a first rod aperture configured to receive the rod and a second axis in a coronal plane of the patient, and substantially parallel to the major axis, and is configured to extend at least to a point in the coronal plane that is lateral a greater trochanter of the patient when the patient-matched body is aligned with respect to the defined axis; and
identifying a most lateral point of the greater trochanter in one or more of the obtained images and forming a proximal trochanter probe comprising a second rod aperture configured to receive the rod and a tip comprising a length determined based on the most lateral point of the greater trochanter and an interface with the rod.
Claim 35, The method of claim 34, further comprising:
analyzing one or more of the obtained images to identify one or more markers indicating one or more locations of one or more physiological reference points on the distal portion of the femur; and
forming medial and lateral contact surfaces on the patient-matched body to have one or more of a size or a shape based on the identified markers, wherein the medial and lateral contact surfaces are configured to contact medial and lateral condyles, respectively, of the femoral condyles when the patient-matched body is coupled to the distal portion of the femur.
B.	Allow claims 4, 17 – 19, 21 – 27, 29 – 30 and 32 – 35.  
C.	Cancel claims 20, 28 and 31.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Bojarski et al. (US Pub. 2011/0029093 A1), which discloses a related method [abstract, Fig.80]. However, Bojarski does not disclose all the limitations in the claims as currently amended. Accordingly, the claims are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775